Citation Nr: 0120209	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  94-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to 
December 1971.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1993 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  The appellant and his wife testified at a hearing 
before a Hearing Officer at the RO in September 1994.

The Board remanded the case in May 1996 for additional 
development of the record.

In August 1999, the appellant appeared to raise the issue of 
entitlement to service connection for residuals of a right 
ankle injury.  As this issue has been not adjudicated, it is 
referred to the RO for the appropriate action.

 
FINDINGS OF FACT

1.  The appellant did not engage in combat during his active 
military service.

2.  The medical evidence reflects a diagnosis of PTSD, but 
there is no credible supporting evidence to verify or 
corroborate the appellant's alleged stressors during his 
active military service.

3.  A gunshot wound of the left ankle is not shown to have 
occurred in service, nor is there competent medical evidence 
of current residuals of a left ankle injury that is related 
to service.



CONCLUSIONS OF LAW

1.  The appellant's PTSD was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110, 1154 (West 1991 & Supp 
2000); 38 C.F.R. §§ 3.102, 3.303, and 3.304(d) and (f) (1998) 
(as amended, 64 Fed. Reg. 32807-32808 (June 18, 1999)).

2.  A left ankle injury was not incurred in or aggravated 
during service. 38 U.S.C.A. §§ 1110, 5107 (West 1991& Supp. 
2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service personnel records are negative for 
any findings, treatment or diagnoses of PTSD or of a gunshot 
wound to the left ankle during service.  The July 1968 
enlistment examination shows that the clinical evaluation of 
the feet was normal and no scars were noted.  An April 1970 
medical examination report noted a three-inch scar on the 
instep of the left foot.  The clinical evaluation of the feet 
and lower extremities was normal.  An August 1971 clinical 
record shows that an evaluation was requested because the 
appellant had been feeling nervous for one year.  It was 
noted that he reported several total breakdowns, and that he 
occasionally felt suicidal and was unable to cope with the 
United States Marine Corps.  The provisional diagnosis was 
severe depression, but on further examination the final 
diagnosis was immature personality, existed prior to 
entrance, manifested by inability to cope with stress.  The 
appellant's administrative separation from active service was 
recommended.  The December 1971 service discharge examination 
report noted a three-inch anterior scar of the right foot, 
but the clinical evaluation of the feet and lower extremities 
was normal.  No left ankle pathology was noted.  

The appellant's military personnel records show that he was 
in Vietnam from April 1969 to October 1970.  He was attached 
to the 9th Engineers Battalion and the Command Company 
Headquarters Battalion, First Marine Division, as a wireman.  
He received the National Defense Service Medal, the Vietnam 
Service Medal with one star, the Vietnam Campaign Medal with 
device, the Republic of Vietnam Cross of Gallantry with Unit 
Streamer and Palm, and the Vietnam MUC Gallantry Cross with 
Palm.  It was indicated that the appellant participated in 
operations against communist aggression in the Chu Lai area 
of Vietnam from April 1969 to March 1970 and participated in 
operations against communist aggression in the Da Nang area 
of Vietnam from March to October 1970.

In the July 1992 Application for Compensation or Pension, the 
appellant reported that he sustained a left ankle injury on 
or about April 1969 in Chu Lai, Vietnam.  He also reported 
that he was examined by a psychiatrist prior to discharge and 
was told that he was suicidal.

In a January 1993 written statement, the appellant reported 
that he was assigned to the Army at the time when he was hit 
in the left ankle in Chu Lai in 1969.  He indicated that the 
incident scared him to death and shocked his nerves.  He 
reported that he was on patrol every night and walked point 
approximately 12 months in 1969 and 1970 in Chu Li and Phug-
Nam.  He reported that he was assigned to the 5th Marines in 
Phug-Nam territories for a few days in 1969 and was hit 
through the chest.  He reported that he flew all over Vietnam 
for communication on the front line.  He reported that he saw 
a friend named Jerry Harison get blown up and this type of 
incident was almost a daily occurrence for him.  He indicated 
that during service in Vietnam he experienced incoming fire 
and lost his memory until it was over.  He also indicated 
that that he sustained foot, ankle and chest injuries and 
that he received the Purple Heart medal, which was on his 
original DD Form 214 but was not listed on a later one.  

On VA psychiatric examination in April 1993, the appellant 
reported that he was attached to the Army Engineers operating 
around Chu Lai when he was stationed in Vietnam.  He reported 
that he was involved in patrolling the area to secure the 
communications headquarters and the engineering projects from 
Viet Cong attacks.  He reported that he was involved in many 
firefights between 1969 to 1970, during which he would feel 
very scared and as a result had very little memory of what 
happened.  He indicated that he recalled that he often walked 
point and carried the radio.  He reported that he had seen 
many of his fellow soldiers get injured and killed but that 
he was so scared that he could not even remember the names of 
his Sergent or the people that he had gone on patrols with.  
He reported that he was hit twice, once in the chest and 
again in the left leg and ankle area during his many 
engagements.  The diagnosis was PTSD with anxiety, depression 
and dissociative episodes as well as alcohol dependency.  It 
was concluded that the stressors of combat were considered to 
be severe to extreme and that the current inability to hold a 
job due to explosive reaction constituted severe chronic 
stressors.  

On VA general medical examination in April 1993, the 
appellant reported a left ankle injury while in service.  He 
reported that lead went through the little toe and up to the 
ankle.  He reported that the left foot and ankle would swell 
with prolonged standing and was occasionally painful.  
Examination revealed a one-inch scar on the medial left 
ankle.  The left fourth toe was slightly enlarged and had a 
flexion deformity of 20 degrees.  He reported that the little 
toe was the entrance and that he was asleep when he had 
surgery and did not know if the small left ankle scar would 
be the exit wound.  An April 1993 VA x-ray report noted that 
discussion by the radiologist with the VA examiner revealed 
that there was a history of a previous gunshot injury to the 
4th toe.  It was indicated that multiple views of the left 
ankle and left foot showed that the left ankle joint and the 
ankle mortise appeared intact.  It was indicated that there 
was a deformity of the 4th toe at the level of the proximal 
portion of the middle phalanx and the adjacent distal portion 
of the proximal phalanx with some bone loss centrally, 
consistent with an old gunshot injury.  No metallic foreign 
bodies were identified.  A 6-millimeter calcaneal spur, 
consistent with fasciitis, was also noted.  The radiologic 
impression was deformity of the left 4th toe at the level of 
proximal phalangeal joint, consistent with residual old 
trauma and 6 millimeter calcaneal spur, consistent with 
fasciitis.  Otherwise negative left ankle and left foot.  The 
final diagnoses included history of left foot and ankle 
injury from lead with mild flexion deformity of left 4th toe.

In September 1994, the appellant testified that his primary 
job during his tour of duty in Vietnam was radio operator, 
point man and patrol leader.  He indicated that he was 
assigned to the 9th Engineers company for a year.  He 
indicated that he was also assigned to Hotel 2-5 Marine 
Corps., 11th Brigade, 35th Army Division, and the 101st 
Airborne, Da Nang.  He reported that during a patrol one 
night a Sgt. Haskell got hit and died.  He also testified 
that during patrol in rice paddies there were several 
instances of taking incoming fire and returning fire.  He 
testified that he was injured in Chu Lai when he was with the 
9th Engineers group and he was hit in the ankle.  He 
indicated that this injury occurred three to six weeks after 
he entered Vietnam.  He testified that he did not go back on 
patrol for several weeks because he was hardly able to walk 
and that he was treated in three different hospital "MASH" 
units.  He indicated that the third unit was hit about 30 to 
40 minutes after he was sent there.  He testified that during 
his service in Vietnam he was with a communications unit and 
he volunteered for different assignments that led to being 
assigned to different units.  The appellant's wife testified 
that the appellant had been awarded the Combat Action Ribbon 
and that while it was not on the DD Form 214, it was shown on 
pictures that the appellant's mother had.  

Records of the Social Security Administration, include a copy 
of an October 1994 Decision granting benefits which noted a 
diagnosis of PTSD shown on the April 1993 VA psychiatric 
examination report.

In May 1996, the Board remanded the case for additional 
development of the evidence, to include a request to the 
appellant for a comprehensive statement regarding the details 
of his alleged stressor during service.  In July 1996, the RO 
requested the appellant to furnish a detailed statement of 
the claimed stressful events during service, to include 
dates, places, detailed descriptions of events and 
identifying information concerning any other individuals 
involved in the events, including their names, ranks, unit of 
assignment, or any other identifying details.  It was noted 
that he should be as specific as possible because, without 
such details, an adequate search for verifying information 
could not be conducted.  The veteran did not respond to that 
request for information.

In March 1999, the RO requested verification from the Marine 
Corps of the reported stressors and attached a copy of the 
January 1993 statement of the appellant and copies of DD Form 
214 and the service personnel files.  In response to the RO 
request for verification of the reported stressors, the 
Personnel Management Support Branch (PMSB) of the Marine 
Corps advised the RO that the information provided by the 
appellant was insufficient to conduct any meaningful 
research.  It was indicated that a stress incident described 
in detail, one relating the who, what, when, and where, will 
very likely be within their capability to verify through unit 
records.  It was noted that date spans of less than seven 
days are preferred due to the large volume and variety of 
records normally available.  It was indicated that the 
individual named by the appellant as having been killed could 
not be identified and the name did not appear in the 
directory of names of individuals that are on the Vietnam 
Veterans Memorial.

In August 1999, the appellant submitted a written statement 
in which he stated that he was assigned to the First Marines 
in Chu Lai in support of the Army Engineers.  He indicated 
that he was in communications - a phone talker.  He stated 
that his duties consisted of patrol duty, virtually every 
night.  He also stated that he also swept the road outside of 
Chu Lai for mines that had been laid the previous night.  He 
stated that he was in many firefights and that one of his 
friends, that he thought was named Bill Wesman, was killed.  
He also indicated that a SSGT from the 9th Engineers was 
killed on patrol, but he did not give a name.  He referred to 
the December 1971 discharge examination report which had 
noted a scar on the right foot and reported that he was 
hospitalized for a gunshot wound of the right foot.  He 
stated that he received the wound when he left the perimeter 
to engage the enemy.  He stated that after he killed that 
person, he was crawling back to the perimeter when he was 
shot in the foot.  He stated the he was hospitalized for a 
week after that injury and was in three different hospitals.  
He indicated that one hospital was hit by mortar and rockets 
resulting in many causalities and burn victims and then he 
was transferred back to Chu Lai hospital/field clinic.  He 
indicated that he was unable to remember any specifics of the 
reported events.


Analysis

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions in 
the new law is required.  The RO has not had an opportunity 
to consider this new legislation with regard to the 
appellant's claims.  However, the Board has carefully 
considered the record, particularly in light of the 
provisions of the VCAA, and finds that the appellant has been 
fully assisted in the development of his claims.

The record reflects that in November 1992, the RO attempted 
to solicit specific information concerning his alleged 
stressors from the appellant.  In response, he provided a 
written statement in January 1993.  While that statement did 
provide some information about the reported stressors and 
named one individual whose death was reportedly witnessed by 
the veteran, it did not provide specific dates or places of 
the incidents claimed which was essential for verification 
purposes.  Pursuant to the Board's May 1996 Remand 
instructions, the RO again in July 1996, requested that the 
appellant provide specific information concerning the alleged 
stressors.  No response was received to that request and the 
RO proceeded to request verification of the reported 
stressors from the Marine Corps.  As noted above, the 
stressors could not be verified.

The Board also notes that during his September 1994 hearing 
testimony, the appellant testified that a Sergeant Haskell 
was killed.  The veteran did not provide a full name of that 
person or the date of that incident.  In August 1999, 
following the issuance of the March 1999 supplemental 
statement of the case, the appellant submitted an additional 
statement which included previously reported stressors.  The 
appellant also stated, for the first time, that he witnessed 
the death of a friend named Bill Wesman.  He did not give any 
specific information as to the date or place of that incident 
and indicated that he was unable to recall any more specific 
information regarding his alleged stressors.  In the June 
2001 Informal Hearing Presentation, the appellant's 
representative waived initial consideration by the RO of this 
evidence.  See 38 C.F.R. § 20.1304 (2000). 

The record does not reflect, and the appellant does not 
allege, that there exists any additional evidence missing 
which would provide corroboration to his claimed stressors or 
the claimed gunshot wound that may be under private or 
government control.  Indeed, the appellant has reported that 
he is unable to specifically recall any further details 
relative to his claimed stressors that may be used in an 
attempt to research his accounts.  As a result, it is 
manifestly impossible to perform any further meaningful 
research in order to verify the appellant's claimed 
stressors.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [observing 
that the duty to assist is not unilateral on the part of VA, 
and emphasizing the appellant must lend assistance to provide 
necessary information that is essential in obtaining the 
putative evidence].

The Board further observes that the appellant and his 
representative have been accorded ample opportunity to 
present evidence and argument on his behalf.

In short, the Board finds that VA's statutory duty to inform 
and assist the appellant in the development of his claims has 
been satisfied under the circumstances presented in this 
case.  The appellant has been specifically notified 
concerning what type of evidence is necessary with respect to 
his claims, and he has neither furnished such evidence or 
provided VA with information which would enable the 
government to identify and procure this information.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000). 

Pursuant to 38 U.S.C.A. § 1154(b) (West 1991), in the case of 
a combat veteran, VA shall accept satisfactory lay or other 
evidence of incurrence of such injury or disease alleged to 
have occurred in service, notwithstanding the fact that there 
is no official record of such incurrence in service.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Service connection for PTSD

The Board notes that the applicable regulation pertaining 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997, almost five years after the appellant filed his 
original claim in July 1992.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999) (codified at 38 C.F.R. § 3.304(f) (1999)).  
Although the new regulation purports to essentially restate 
the three essential elements previously in effect, the timing 
of this change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board notes 
that in both the statement of the case and the March 1999 
supplemental statement of the case, the RO cited to the old 
version of that regulation.  In this case, the Board finds 
that the change to the regulation as it pertains to this case 
is not so significant that the Board would be unable to 
proceed.  As there is no essential substantive change 
affecting this case that would prejudiced the appellant, 
neither the old nor the new provisions are more liberal as it 
relates to his claim.

Under the old regulation, service connection for PTSD 
required (i) medical evidence establishing a clear diagnosis 
of PTSD; (ii) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (iii) a link, 
established by medical evidence, between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  Under the new regulation, 
service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred. See 64 Fed. Reg. 32807-32808 (June 
18, 1999); 38 C.F.R. § 3.304(f) (2000).

With respect to the first element of the former regulation (a 
diagnosis of PTSD), the United States Court of Appeals for 
Veterans Claims (the Veterans Claims Court) held that "a 
clear (that is, unequivocal) PTSD diagnosis by a mental-
health professional must be presumed . . . to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  
Moreover, the Veterans Claims Court concluded that "under the 
DSM-IV, the mental illness of PTSD would be treated the same 
as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2000).  The Veterans Claims Court further held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'." Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.304(d), (f) (1999); see also Gaines v. 
West, 11 Vet. App. 113 (1998) (determination of whether 
veteran engaged in combat with enemy is particularly 
significant in PTSD cases).

Under the former regulation, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the current 
regulation, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).

After a full review of the record, including the statements 
and testimony of the appellant, the Board concludes that the 
appellant did not engage in combat with the enemy.  As noted 
above, the service personnel records indicate that his 
military occupational specialty while serving in Vietnam was 
that of wireman, duties which ordinarily would not entail 
combat participation.  He has testified that he was assigned 
other duties while in Vietnam, including patrol duty and 
sweeping for mines.  He has also asserted that he engaged in 
firefights and was wounded during an engagement with an enemy 
soldier.  There is, however, no support in his military 
personnel records for his allegations that he was involved in 
any patrol activities or that he participated in any combat 
assignments.  

As noted above, the appellant's military personnel records 
reflect that he was awarded the National Defense Service 
Medal, the Vietnam Service Medal with one star, the Vietnam 
Campaign Medal with device, the Republic of Vietnam Cross of 
Gallantry with Unit Streamer and Palm and the Vietnam MUC 
Gallantry Cross with Palm.  A National Defense Service Medal 
was awarded if a veteran served honorably between January 1, 
1961, and August 14, 1974. UNITED STATES OF AMERICA 
DEPARTMENT OF DEFENSE MANUAL OF MILITARY DECORATIONS AND 
AWARDS, Appendix D at D-23, September 1996.  A Vietnam 
Service Medal was awarded if a veteran served between July 4, 
1965 and March 28, 1973, in Vietnam. Id. at D-27.  A Republic 
of Vietnam Campaign Medal was awarded to all service 
personnel within the cited theater, and it does not rule in, 
or rule out, combat.  Id. at 7-7.  These awards do not 
reflect that the appellant himself was involved in active 
combat.  The Vietnam Cross of Gallantry was awarded by the 
Republic of Vietnam to units, not to individual soldiers.  It 
is not dispositive in this case as by itself it does not 
conclusively show that the appellant was individually active 
in combat.  Since the remainder of the appellant's service 
personnel records are negative for any information verifying 
that he took part in combat, these awards are at most 
probative of unit, not individual participation in combat.  

The Board notes that the appellant has asserted that he was 
awarded the Combat Action Ribbon, which would indicate that 
he was involved in combat.  He has submitted a picture, which 
he asserts, shows that he is wearing the Combat Action 
Ribbon.  In January 1993, he stated that he had been awarded 
a Purple Heart medal that had been shown on a DD Form 214, 
but was not shown on a later DD Form 214.  The service 
personnel records and DD Form 214 do not show that neither 
the Combat Action Ribbon nor the Purple Heart medal was 
awarded to the appellant.  The Board finds that the picture 
submitted does not show the contended ribbon and in the 
absence of service department official verification that the 
Combat Action Ribbon or the Purple Heart Medal was awarded to 
the appellant, such evidence has no probative value.

The appellant's service personnel records noted that he 
participated in operations against communist aggression 
during his service in Vietnam.  VA's General Counsel has 
defined the phrase "engaged in combat with the enemy" to mean 
that the appellant must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does not 
mean that he himself engaged in combat with the enemy.  Id.  
Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities. Id.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence. Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.   
His recollections have been for the most part inconsistent 
and contradictory.

The preponderance of the evidence of record is against a 
finding that the appellant engaged in combat with the enemy, 
and there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether he engaged in combat with the enemy in Vietnam.  
Therefore, although the evidence shows that the appellant 
served in Vietnam, the evidence does not support the 
conclusion that he engaged in combat with the enemy, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection. "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  The Veterans Claims Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996). His lay testimony is insufficient, standing alone, to 
establish service connection. Cohen, 10 Vet. App. at 147 
(citing Moreau, 9 Vet. App. at 395).  

There is nothing in the file that would corroborate the 
appellant's claimed stressors.  The appellant and his 
representative have been given ample opportunity to submit 
specific information concerning the claimed stressors that 
would assist VA in the corroboration process.  The appellant 
has been advised that he must provide the "who, what, when 
and where" for each of the claimed stressors in order for 
those events to be verified.  He has submitted written 
statements and testimony in which he reported that he 
witnessed the death of Jerry Harison, that he was involved in 
patrol duty and firefights, and that he was wounded in the 
left ankle when he engaged the enemy.  He also indicated that 
following the injury he was hospitalized and that one of the 
facilities was hit by mortar fire.  He did not provide any 
specific information as to the dates and places of the events 
and those events could not be verified.  The death of Jerry 
Harison could not be confirmed.  As discussed above, in 
September 1994 he mentioned that Sergeant Haskell was killed 
and he has submitted an additional statement in August 1999, 
which restated several previously claimed stressors and 
mentioned that he saw a man killed whose name he believed was 
Bill Wesman.  As he is unable to provide the requisite 
information needed by VA in order to attempt to verify the 
additional claimed stressors, additional attempts at 
verification are not warranted.  

The Board has reviewed the entire record and finds that none 
of the reported stressors have been verified.  There is no 
credible supporting evidence that the claimed stressors 
actually occurred.  Therefore, the Board concludes that the 
appellant's assertions alone are of insufficient probative 
value to meet the second element required to establish 
service connection for PTSD, credible supporting evidence 
that the claimed in-service stressors actually occurred.  In 
view of the foregoing, the Board concludes that while a 
diagnosis of PTSD is established by the medical evidence, a 
preponderance of the evidence is against this claim on the 
basis that verification of the alleged stressors has not been 
satisfied, for the reasons detailed above.

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, the evidence does 
not indicate that he possesses medical expertise.  He is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

With respect to the depression that was initially identified 
in service, the evidence reflect that it was never confirmed 
while the appellant was in service, and that in fact upon 
further examination it was noted that what he had was an 
immature personality.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  Although 
a diagnosis of PTSD is of record, the diagnosis was based on 
incorrect information.  In other words, the examiner took 
into consideration non-confirmed stressors that were reported 
by the veteran, as there is no evidence of record 
corroborating that the alleged inservice stressors actually 
occurred, and there are no specific details of record 
indicating that any of the alleged stressors could be 
verified by competent evidence.  The examiner simply relied 
on erroneous information in rendering the diagnosis.  The 
appellant is not entitled to the application of the benefit 
of the doubt; there is no reasonable doubt on this issue that 
could be resolved in his favor.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, service connection for PTSD 
is not warranted.

Service connection for a residuals of a left ankle 
injury.

The appellant seeks service connection for residuals of a 
left ankle injury.  He asserts that he sustained a gunshot 
injury of the left ankle during service in Vietnam.  

As noted above, the service medical records are completely 
negative for any evidence that the appellant sustained a 
gunshot wound to the left ankle during service.  The April 
1970 examination report noted a three-inch scar on the left 
instep of the foot with no indication that such scar was the 
result of a gunshot wound.  The December 1971 discharge 
examination report noted a three-inch anterior scar of the 
right foot.  Again, the report fails to show that such 
reported scar was the result of a gunshot wound.  

The appellant has not contended, nor does the evidence show 
that he has received any treatment for the claimed residuals 
of a left ankle injury at any time following discharge from 
active duty.  The evidence includes the report of an April 
1993 VA general medical examination during which the 
appellant reported that lead went through the little toe and 
up to the ankle.  The radiology report noted a deformity of 
the 4th toe consistent with reported old gunshot injury.  The 
final diagnoses included history of left foot and ankle 
injury from lead with mild flexion deformity of left 4th toe.  

The Board has considered the entire record, including the 
testimony and statement of the appellant.  The Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for residuals of a left 
ankle injury.  

There is no evidence to support the appellant's assertions 
that he was shot in the left ankle during service.  While the 
service medical records variously noted scars of the left and 
right instep, there is no evidence of a gunshot wound injury 
of any type during service.  The appellant has provided 
inconsistent statements regarding the alleged injury.  He has 
variously asserted that he was shot in the left ankle, right 
foot and chest and that he was awarded the Purple Heart.  For 
instance, on one occasion he reported that while on patrol in 
1969 he was shot through the chest.  On another occasion he 
reported that he was hit in the chest, left leg and ankle.  
However, only at the time of the April 1993 VA examination, 
did he report that the gunshot wound involved the left 4th 
toe.  On the basis of the appellant's account of an 
undocumented gunshot wound, the examiner diagnosed history of 
trauma to the left toe.  The appellant's accounts and 
memories have proven to be conflicting and unreliable 
throughout the years since his military service.  His 
numerous inconsistent recollections only serve to impeach his 
credibility.  "The credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995), citing State v. Asbury, 415 
S.E.2d 891, 895 (W. Va. 1992).  See also Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Veterans Claims Court has held that "[a]n opinion based 
upon an inaccurate factual premise has no probative value." 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board 
finds that, the history of service injury as reported by the 
appellant to the VA examiner in April 1993 is not supported 
by the entire evidentiary record.  Therefore, to the extent 
that the service records failed to corroborate the alleged 
left foot wound, and examination report expressed that there 
was the presence of old trauma due to the undocumented 
inservice gunshot wound that was reported by the appellant to 
the examiner, such medical conclusion is of no probative 
value.

In making this determination, the Board has considered 38 
U.S.C.A. § 1154(b), which provides that, for a veteran of 
combat, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by combat service, 
satisfactory lay evidence of service incurrence or 
aggravation, if consistent with the circumstances, 
conditions, or hardships of such service, unless rebutted by 
clear and convincing evidence to the contrary.  However, as 
discussed above, the Board has determined that the appellant 
was not in combat during his service in Vietnam.  
Accordingly, the Board concludes that the provisions of 38 
U.S.C.A. § 1154(b) do not apply to this case. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) (2000).

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for residuals of a left ankle injury.  In reaching 
its decision, the Board has considered the matter of 
resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Such is decidedly not the case in this instance as 
the weight of the evidence is against the claim.


ORDER

Service connection for PTSD is denied.

Service connection for residuals of a left ankle injury is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals





 

